Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142658                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 142658
                                                                     COA: 293912
                                                                     Allegan CC: 2008-015937-FH
  JOSHUA ALLEN YEAKEY,
           Defendant-Appellant.

  _________________________________________/

         By order of June 15, 2011, the application for leave to appeal the January 18, 2011
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Watkins (Docket No. 142031) and People v Pullen (Docket No. 142751). On order of the
  Court, the cases having been decided on June 8, 2012, 491 Mich 450 (2012), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           p0827                                                                Clerk